Opinion of the Court.
THIS is a motion to quash a delivery bond, and execution thereon; which was sustained by the court below, for errors apparent on its face. The motion was made by the security only, without uniting the principal in the bond.
It has already been decided in this court, that a writ of error coram vobis must combine all the parties to the bond, and that all the obligors must join. The same principles ought to apply to and govern motions of this character, which are concurrent remedies, in some measure at least, with the writ of error coram vobis, and supply its place. It was, then, necessary that the principal should join, or it will compel the opposite party to litigate the same matter, as many times as there are obligors. The motion, for this cause, ought not to have been sustained and decided on the merits.